DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 13, 15, 17, 20-22, 25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (US 2019/0037449).
Regarding claim 1, Fujishiro et al. disclose an apparatus for wireless communication of a base station (Figures 3, 7, 9, source eNB 200), comprising:
A memory (Paragraph 0045 and figure 3, controller 230 includes processor and memory); and
At least one processor coupled to the memory (Paragraph 0045 and figure 3, controller 230 includes processor and memory) and configured to:
Transmit a group handover request for a group of UEs to a target base station (Figures 7 and 9, source eNB transmits group handover request to target eNB in step C);
Receive a group handover acknowledgement from the target base station (Figures 7 and 9, source eNB receives group handover request ACK from target eNB in step E); and
Transmit a group handover message to the group of UEs (Figures 7 and 9, source eNB transmits group handover command to UEs in step F).
Regarding claim 3, Fujishiro et al. disclose wherein the group handover message is receives in a RRC reconfiguration with synchronization for the group of UEs (Fujishiro et al., Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE; Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081) wherein the UE receives the group handover message in a cell specific common search space, and wherein at least a portion of the group handover message is scrambled with a cell specific group RNTI (Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081).
Regarding claim 5, Fujishiro et al. disclose wherein the RRC configuration comprises an RRC message comprising a list of RRC reconfiguration messages for each UE in the group of UEs (Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier), and wherein an RRC reconfiguration message in the list of RRC reconfiguration messages indicates one or more different parameters with respect to a current configuration for the UE (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE, wherein “New” indicates a difference with respect to current configuration; Paragraphs 0077, 0096, target eNB generates E-RAB configuration information of each UE, the generated E-RAB configuration being a difference with respect to a current configuration; Paragraph 0089, individual RRC configuration is a difference [Delta] from the common RRC configuration).
Regarding claim 6, Fujishiro et al. disclose wherein the group handover message comprises a MAC message multiplexing RRC messages using one or more LCIDs or C-RNTIs MAC control elements (Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE).
Regarding claim 8, Fujishiro et al. disclose wherein each RRC message in the multiplexed RRC message includes a delta configuration based on default UE configuration for the target base station (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE, wherein “New” indicates a delta configuration; Paragraphs 0077, 0096, target eNB generates E-RAB configuration information of each UE, the generated E-RAB configuration being delta configuration; Paragraph 0089, individual RRC configuration is a difference [Delta] from the common RRC configuration).
Regarding claim 13, Fujishiro et al. disclose wherein the at least one processor coupled to the memory is further configured to provide configuration information for each UE in the group of UEs (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE; Figure 8, individual RRC configuration information of each UE in the group handover command), wherein the configuration information for a UE in the group of UEs indicates a change in one or more configuration parameters for the UE relative to a common configuration for the target base station (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE; Paragraphs 0077, 0096, target eNB generates E-RAB configuration information of each UE, the generated E-RAB configuration being delta configuration; Paragraph 0089, individual RRC configuration is a difference [change] from the common RRC configuration), wherein the common configuration for the target base station comprises a default configuration for the target base station to each UE in the group of UEs or a full configuration for the target base station (Paragraphs 0020, 0025, 0079, 0081, 0085, 0089, 0092, 0097, common RRC configuration applied to plurality of UEs), wherein the configuration information is provided to the group of UEs in the group handover message or in a downlink message prior to a handover decision (Figure 8, group handover command including UE configuration information).
Regarding claim 15, Fujishiro et al. disclose an apparatus for wireless communication of at a UE (Figures 2, 7, 9, source UE 100), comprising:
A memory (Paragraph 0041 and figure 2, controller 130 includes processor and memory); and
At least one processor coupled to the memory (Paragraph 0041 and figure 2, controller 130 includes processor and memory) and configured to:
Receive a group handover message comprising RRC configuration for one or more UEs transmitted to a group of UEs comprising the one or more UEs from the source base station (Figures 7 and 9, source eNB transmits group handover command to UEs in step F; Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE);
Connect to a target base station using the RRC configuration based on the group handover message (Figures 7 and 9, step H, connection to target eNB 200 completion).
Regarding claim 17, Fujishiro et al. disclose wherein the group handover message is receives in a RRC reconfiguration with synchronization for the group of UEs (Fujishiro et al., Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE; Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081) wherein the UE receives the group handover message in a cell specific common search space, and wherein at least a portion of the group handover message is scrambled with a cell specific group RNTI (Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081).
Regarding claim 20, Fujishiro et al. disclose wherein the RRC configuration comprises an RRC message comprising a list of RRC reconfiguration messages for each UE in the group of UEs (Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier), and wherein an RRC reconfiguration message in the list of RRC reconfiguration messages indicates one or more different parameters with respect to a current configuration for the UE (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE, wherein “New” indicates a difference with respect to current configuration; Paragraphs 0077, 0096, target eNB generates E-RAB configuration information of each UE, the generated E-RAB configuration being a difference with respect to a current configuration; Paragraph 0089, individual RRC configuration is a difference [Delta] from the common RRC configuration).
Regarding claim 21, Fujishiro et al. disclose wherein the group handover message comprises a MAC message multiplexing RRC messages using one or more LCIDs or C-RNTIs MAC control elements (Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE).
Regarding claim 22, Fujishiro et al. disclose wherein the UE decodes one RRC message in the multiplexed RRC messages that is directed to the UE (Paragraph 0087, 0089, 0105, UE decodes RRC configuration message directed to it based on the RNTI and applies the configuration).
Regarding claim 25, Fujishiro et al. disclose wherein one RRC message that is directed to the UE from the multiplexed RRC messages includes a delta configuration based on default UE configuration for the target base station (Paragraphs 0099-0104, individual RRC configuration information of respective UEs is comprises “New eNB UE X2AP ID” and “E-RAB config” of the respective UE, wherein “New” indicates a delta configuration; Paragraphs 0077, 0096, target eNB generates E-RAB configuration information of each UE, the generated E-RAB configuration being delta configuration; Paragraph 0089, individual RRC configuration is a difference [Delta] from the common RRC configuration).
Regarding claim 30, Fujishiro et al. disclose further comprising a transceiver (Figure 2, receiver 110, transmitter 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claims 1 and 15 above, and further in view of Roy et al. (US 2020/0314941).
Regarding claims 2 and 16, Fujishiro et al. disclose the claimed invention above as well as the group handover message transmitted to each UE in the group of UEs in a RRC reconfiguration with synchronization (Fujishiro et al., Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE; Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081) but do not specifically disclose the following limitations found in Roy et al.: wherein the source base station communicates with the group of UEs via a satellite (Roy et al., Abstract, Figures 1, 3, 5, paragraphs 0019, 0028, 0032, group handover for an NR-based, LEO NTN, group handover command message to all UEs in coverage area of a LEO satellite).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Roy et al. in order to improve the handover process (Roy et al., Abstract).

Claim(s) 7, 10-12, 18, 23, 24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claims 1, 15 17 above, and further in view of Rao et al. (US 2021/0045093).
Regarding claim 7, Fujishiro et al. disclose the claimed invention above as well as multiplexed RRC messages (Figure 8 and paragraph 0104, group handover command includes list of individual RRC configuration information of each UE added with a C-RNTI identifier of a corresponding UE) but do not specifically disclose the following limitations found in Rao et al.: each RRC message being based on a SRB configuration and AS key of a UE in the group of UEs (Rao et al., Paragraphs 0108-0109, 0119-0120, 0123, UE group context maintained and managed at the L-UE includes AS-layer context comprising ciphering keys and SRB configuration for RRC), and wherein the SRB configuration is specific to the UE or comprises a default radio bearer configuration (Rao et al., Paragraph 0116, all UEs configured with same SL-SRB parameters [default radio bearer configuration]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Rao et al. in order to configure UE groups similarly (Rao et al., Paragraph 0116).
Regarding claims 10, 26 and 27, Fujishiro et al. disclose the claimed invention above as well as the group handover message (Fujishiro et al., Figures 7 and 9, source eNB transmits group handover command to UEs in step F) but do not specifically disclose the following limitations found in Rao et al.: the group handover transmitted in a groupcast message (Rao et al., Figure 29, UE group HO command transmitted for soured RAN node 2944 to L-UE [leader] 2942 which further transmits to M-UEs [member] 2940; Paragraphs 0059, 0097, 0116, L-UE performs groupcast transmissions to M-UEs), and wherein the groupcast message is transmitted (UE is configured to check the groupcast message for the group handover message) at a specified or pre-defined time or location for the group of UEs (Rao et al., Figure 17, time domain for different cast transmissions, including groupcast 1721).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Rao et al. in order to configure UE groups similarly (Rao et al., Paragraph 0116).
Regarding claims 11 and 28, Rao et al. disclose wherein the at least one processor coupled to the memory is further configured to transmit (receive) an indication to one or more UEs (from the source base station about the groupcast message) of the group of UEs when to check the groupcast message, wherein the UE receives the group handover message in the groupcast message in response to receiving the indication (Figure 29, UE group HO command [serves as indication] transmitted for soured RAN node 2944 to L-UE [leader] 2942 which further transmits to M-UEs [member] 2940; Paragraphs 0059, 0097, 0116, L-UE performs groupcast transmissions to M-UEs).
Regarding claim 12, Rao et al. disclose wherein the groupcast message is encrypted using group common security key for the group of UEs (Paragraph 0116, for groupcast transmissions, L-UE ensures that all M-UEs are configured with the same SL-SRB parameters and use the same security keys).
Regarding claim 18, Fujishiro et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Rao et al.: wherein the at least one processor coupled to the memory is further configured to receive, from the source base station, a common AS key and a group specific or default signaling radio bearer configuration that is common to the group of UEs (Rao et al., Paragraph 0116, UEs configured with same SL-SRB parameters and use the same security keys (ciphering/integrity protection) when receiving and decoding groupcast RRC messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Rao et al. in order to configure UE groups similarly (Rao et al., Paragraph 0116).
Regarding claim 23, Fujishiro et al. in view of Rao et al. discloses wherein the UE uses a current UE specific SRB1 and AS security profile to attempt to decode the multiplexed RRC messages to determine an RRC message intended for the UE (Fujishiro et al., Figure 8, RRC multiplexed messages; Rao et al., Paragraph 0116, all UEs configured with same SRB parameters and uses same security keys (ciphering/integrity protection) when receiving and decoding the groupcast).
Regarding claim 24, Fujishiro et al. in view of Rao et al. discloses wherein the UE uses a default SRB1 to attempt to decode the multiplexed RRC messages (Fujishiro et al., Figure 8, RRC multiplexed messages; Rao et al., Paragraph 0116, all UEs configured with same SRB parameters and uses same security keys when receiving and decoding the groupcast).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claim 6 above, and further in view of Lin et al. (US 2020/0053795).
Regarding claim 9, Fujishiro et al. disclose the claimed invention above as well as the group of UEs (Fujishiro et al., Figures 7 and 9, handover of a group of UEs) and multiplexed RRC messages (Fujishiro et al., Figure 8 and paragraph 0104) but do not specifically disclose the following limitations found in Lin et al.: wherein a size of the group is based on an amount of the messages allowed in a single TBS (Lin et al., Paragraph 0049, RRC message repetition [amount of messages] is based on transport block size limitation configured by a base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Lin et al. in order to reduce power consumption (Lin et al., Paragraph 0049).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claim 1 above, and further in view of Bo Lin et al. (US 2019/0082367).
Regarding claim 14, Fujishiro et al. disclose the claimed invention above as well as wherein the group handover message includes a C-RNTI for the target base station (Fujishiro et al., Paragraphs 0099-0104, group handover command includes “New eNB UE X2AP ID 1” [for target base station] and C-RNTI of each corresponding UE) but do not specifically disclose the following limitations found in Bo Lin et al.: a NCC along with the C-RNTI (Bo Lin et al., Paragraph 0149, in a handover command an NCC is added if it is updated but if the NCC is not updated, the NCC is not added).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fujishiro et al. with the teachings of Bo Lin et al. in order to update a security based on an updated NCC in a handover command message (Bo Lin et al., Paragraph 0149).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claim 15 above, and further in view of Van Phan et al. (US 2015/0245255).
Regarding claim 29, Fujishiro et al. disclose the claimed invention above as well as wherein the group handover message comprises an indication to continue to use a current source cell configuration with the target base station (Fujishiro et al., Paragraph 0116, source cell and the target cell belong to the same eNB in intra-eNB handover, thus indicating that a current source cell configuration could be used with the target base station), and wherein the at least one processor coupled to the memory is further configured to receive system information comprising common configuration (Fujishiro et al., Paragraphs 0020, 0079, 0085, group handover command includes common RRC configuration (Common RRC Container) applied in common to the UEs, the common RRC configuration including a G-RNTI according to paragraphs 0070, 0074 and 0081).
Fujishiro et al. do not disclose the following limitations found in Van Phan et al.: pre-compensation value for the target base station before connecting to the target base station if information is not provided in handover message (Van Phan et al., Paragraphs 0037, 0040, timing advance information towards the target cell BS is provided to UE group during group handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro et al. with the teachings of Van Phan et al. in order to reduce signaling overhead (Van Phan et al., Paragraph 0037).

Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 19, the prior art discloses wherein the at least one processor coupled to the memory is further configured to provide a common AS key and group specific or default signaling radio bearer configuration to the group of UEs (Rao et al., Paragraph 0116, UEs configured with same SL-SRB parameters and use the same security keys (ciphering/integrity protection) when receiving and decoding groupcast RRC messages). The prior art does not teach or adequately suggest that the base station sends new SRB information to the group of UEs with integrity and ciphering based on the common AS key and a group specific new SRB configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 12, 2022